
	
		III
		110th CONGRESS
		1st Session
		S. RES. 322
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2007
			Mr. Reed (for himself,
			 Mr. Whitehouse, Mrs. Clinton, and Mr.
			 Schumer) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the lifetime achievements of
		  General George Sears Greene on the occasion of the 100th anniversary
		  rededication of the monument in his honor.
	
	
		Whereas George Sears Greene was one of 9 children born to
			 Caleb and Sarah Robinson Wicks Greene in Apponaug, Rhode Island, attended
			 grammar school in Warwick, Rhode Island, and moved to New York as a
			 teenager;
		Whereas Greene attended the United States Military Academy
			 at West Point, where he graduated 2nd in his class in 1823;
		Whereas Greene entered the Army as a 2nd lieutenant in the
			 3rd United States Artillery regiment, and, due to his superb scholarship, was
			 appointed to teach mathematics at the Military Academy following his
			 graduation;
		Whereas, after resigning his commission in the Army in
			 1836, Greene worked as a civil engineer, became a founder of the American
			 Society of Civil Engineers and Architects, and constructed railroads and canals
			 in several states and designed aqueducts and municipal sewage and water systems
			 for New York, Providence, and several other cities;
		Whereas, at the outset of the Civil War, Greene returned
			 to the defense of the Nation and, at the age of 60, was appointed colonel of
			 the 60th New York Infantry regiment;
		Whereas, on April 28, 1862, Greene was promoted to
			 Brigadier General, United States Volunteers;
		Whereas, on July 2, 1863, on the 2nd day of the Battle of
			 Gettysburg, Greene led the 3rd Brigade of New Yorkers on Culp’s Hill, and his
			 regiment’s defense of the Union right flank at Culp’s during the battle was a
			 contributing factor in the Union’s victory;
		Whereas Greene passed away at the age of 97 in 1899 and,
			 in 1907, a monument on Culp’s Hill was erected in Greene's honor; and
		Whereas the General George Sears Greene monument will be
			 rededicated on September 22, 2007: Now, therefore, be it
		
	
		That the Senate, in honor of the
			 100th anniversary rededication of the General George Sears Greene monument at
			 Gettysburg, Pennsylvania, commends the lifetime achievements of General Greene,
			 his commitment to public service, and his decisive and heroic defense of Culp’s
			 Hill in the crucial Battle of Gettysburg.
		
